DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objection to the title is overcome.
The applicant argues that amended claim language does not read on Gould because of the definitions of the first and second portions of the light adjusting layer – that the first portion covers part of the side surface of the light output surface, and the second portion does not cover the light output surface. However, it is well established that claim language is generally not exclusive, particularly when using inclusive language such as “comprising”. As “the light adjusting layer compris[es] a first portion and a second portion”, the light adjusting layer can encompass other portions. See the rejections below, which read on the amended claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 9, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gould, US 2019/0027658.
Claim 1: Gould discloses
a substrate (110); 
a light emitting unit (112) disposed on the substrate, the light emitting unit comprising a light output (top) surface, wherein the light output surface comprises a side surface (FIG. 1B); 
and a light adjusting layer (114) disposed on the light emitting unit, the light adjusting layer comprising a first portion and a second portion connected to the first portion; 
wherein the first portion only partially covers the light output surface, and the second portion does not cover the light output surface, and the first portion covers a part of the side surface:

    PNG
    media_image1.png
    429
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    805
    media_image2.png
    Greyscale

As the entire side surface is covered, any portion can correspond to the “part of the side surface” covered by the light adjusting layer. Note that as claim language is by default not exclusive, this recitation does not prevent other portions of the side surface from being covered by the light adjusting layer, or the first portion of the light adjusting layer.

Claim 6: the second portion comprises at least two parts disposed oppositely in accordance to the first portion:


    PNG
    media_image3.png
    420
    836
    media_image3.png
    Greyscale

Claim 9: Gould discloses another light emitting unit disposed on the substrate, wherein the light adjusting layer partially covers the light emitting unit and the another light emitting unit (FIGS. 3B, 5A).

Claim 10: the first portion includes a first top surface away from the substrate, the second portion includes a second top surface away from the substrate, and a roughness of the first top surface is greater than a roughness of the second top surface:

    PNG
    media_image4.png
    319
    670
    media_image4.png
    Greyscale

Claim 16: the light adjusting layer comprises an inorganic insulating material ([0047]).
Claim 17: Gould discloses 
a substrate (110); 
a light emitting unit (112) disposed on the substrate, the light emitting unit comprising a light output (top) surface, wherein the light output surface comprises a side surface; 
and a light adjusting layer (114) disposed on the light emitting unit, the light adjusting layer comprising a first portion and a second 
wherein the first portion only partially covers the light output surface, and the second portion does not cover the light output surface, and the first portion covers a part of the side surface: 

    PNG
    media_image1.png
    429
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    805
    media_image2.png
    Greyscale

Claim 18: the inorganic insulating material comprises silicon nitride, silicon oxide, or a combination thereof ([0047]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gould.
Claims 2-4: Gould does not disclose that the area of the encapsulant 114 as compared to the area of the LED 112. However, it was common for such layers to be relatively thin compared to the size of the LED. Changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04. 
Claim 5: Gould does not disclose the distance between a point of the second portion farthest from the light output surface and the light output surface. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. 
Claim 15: Gould does not disclose thickness of the light adjusting layer. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Won, US 2011/0193127. It was known in the art to roughen the top layer of an LED to increase light extraction. See Won, FIG. 3, light extraction structures 53a, [0062]-[0063]. It would have been obvious to have included this roughness in Gould to increase light extraction. In such a case the roughness of the first top surface is less than a roughness of the first bottom surface, because the bottom surface would take the roughness of the top of the LED.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Seo, US 2011/0297972. Gould does not disclose the internal structure of the LED, but the claimed structure was exceedingly common. See Seo, FIG. 16, which discloses:
a first semiconductor layer (129); 
a light emitting layer (127) disposed on the first semiconductor layer; 
and a second semiconductor layer (125) disposed on the light emitting layer.
It would have been obvious to have used such a structure as a common and known LED structure in the art. 
Gould does not disclose the ratio of a thickness of the light adjusting layer to a total thickness of the first semiconductor layer, the light emitting layer and the second semiconductor layer, that the total LED thickness. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). Particularly in this case, the material of the light adjusting layer is not specified, and there would be different considerations in determining the thickness of different materials. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897